Citation Nr: 1536442	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  09-38 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen the claim of service connection for a hip condition.  

2.  Whether new and material evidence has been received sufficient to reopen the claim of service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel




INTRODUCTION

This appeal was processed using the Veteran's Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the claim.

The Veteran had active service from February 1963 to March 1969.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from the August 2008 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which in pertinent part, confirmed the previous denial of service connection for a hip disability and lower back condition, on the basis that the evidence submitted was not new and material.  

The August 2008 rating decision also confirmed the previous denial of service connection for posttraumatic stress disorder (PTSD).  However, before the claims file was certified for appeal, by way of the August 2013 rating decision, the RO reopened and granted the Veteran's claim for service connection for PTSD, and evaluated it as 100 percent disabling, effective July 18, 2007.  The Board finds that this grant of service connection for PTSD constitutes a full award of the benefit sought on appeal with respect to this issue.  See Grantham v. Brown, 114 F. 3d 156, 1158 (Fed. Cir. 1997).  The record on appeal contains no indication that the Veteran has appealed the downstream elements of effective date or initial rating for this disability; thus, this matter is not in appellate status.

During the pendency of this appeal, the Veteran requested and was scheduled for a hearing before a Veterans Law Judge (VLJ) at the Oakland RO in May 2015.  In a March 2015 letter, the RO notified the Veteran as to the date, time, and location of his hearing.  The letter also provided the Veteran with the option to request a different type of hearing or withdraw his hearing request altogether.  A March 2015 Report of General Information report reflects that the Veteran contacted the RO and withdrew his request for a hearing.  See 38 C.F.R. §20.702(e) (a request for a hearing may be withdrawn by the appellant at any time before the date of the hearing).  Therefore, no hearing is required prior to consideration of the appeal.  


FINDING OF FACT

In the September 2013 Supplemental Statement of the Case (SSOC) notice response, prior to the promulgation of a decision in the appeal, the Veteran requested that his appeal of his petitions seeking to reopen his claims for service connection for a hip disorder and low back condition be withdrawn.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the petitions seeking to reopen the claims for service connection for a hip disorder and low back condition have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran may withdraw his or her appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204 (2014).  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d) (West 2014); 38 C.F.R. §§ 20.101, 20.202 (2014).  

As previously noted, in the August 2008 rating decision, the RO denied the Veteran's petition to reopen his claims of service connection for a hip disorder and low back disorder on the basis that new and material evidence had not been received to help substantiate these claims.  The Veteran filed a notice of disagreement (NOD) with the denial of these claims several weeks later in August 2008, and in October 2009, he perfected a timely appeal with respect to both issues and requested a hearing before a Veterans Law Judge at the RO.  

However, after the claims had been readjudicated in the August 2013 SSOC, in the follow-up SSOC notice response dated in September 2013, the Veteran was given several options with regard to his ongoing appeal.  He could request that the RO either: (1) submit his case to the Board without further delay; (2) wait the full 30 days to allow him to submit additional evidence; or (3) withdraw his appeal.  The Veteran selected the third option and asked that his appeal be withdrawn.  Despite this response, a duplicate VA Form 9 was submitted by the Veteran's representative on September 25, 2013, wherein the Veteran reiterated his previous assertions and indicated that he wished to have a hearing before a VLJ at his local RO.   However, in March 2015, the Veteran contacted the RO and not only withdrew his request for an in-person hearing, but also expressed his intent to withdraw his entire appeal.  The RO informed the Veteran that this would have to be in writing, and the Veteran agreed to send documentation of his withdrawal.  See March 2015 Report of General Information Slip.  Although the Veteran never provided subsequent documentation expressing this desire, the Board notes that the Veteran already provided written documentation of his desire to withdraw his appeal by way of the September 2013 SSOC notice response.  

In view of the Veteran's expressed intent to withdraw his appeal as reflected in the March 2015 Report of General Information slip, and the September 2013 SSOC notice response documenting his desire to withdraw his appeal, the Board concludes that further action with regard to his claims as to whether new and material evidence has been received sufficient to reopen the claims for service connection for a hip disorder and low back condition is not appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. § 20.204 (2014).  The Board does not have jurisdiction over these withdrawn issues and, as such, must dismiss the appeal of these claims.  See 38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2014).  





ORDER

The appeal of whether new and material evidence has been received sufficient to reopen the claim of service connection for a hip condition is dismissed.  

The appeal of whether new and material evidence has been received sufficient to reopen the claim of service connection for a low back disorder is dismissed.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


